Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	 Applicants’ arguments and amendments filed on  1/21/2021, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 4, 7-9, 19-25, and 29-37 are pending in this application.
Claims 1-3, 5-6, 10-18, and 26-28 have been cancelled. 
Claims 29-37 are new.
Claims 4, 7-9, 19-25, 29-37 have been rejected. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 29, 30 depend on claim 4. Claim 4 does not recite any phrase which can be linked to “first and second portions of claim 29. In addition, if second portion is the distribution on the surface, it can be interpreted that “it is the addition of polyphenol” and independent claim 4 recites “no polyphenols are added”. Therefore, it renders claim 29 indefinite.
Claim 35 recites “outside of the sugar particles”. It is unclear what is meant by this phrase because claim 35 depends on claim 4 and claim 4 recites no added polyphenol”. 
Claim 36 does not recite any unit for phosphate, sulfate and chlorine. Therefore, it is unclear whether this is mg/kg or other unit e.g. microgram/kg etc. because, these anions can be in trace amounts including microgram range also.
It is also to be noted that claim 36 recites “comprising” followed by “and” which renders claim 36 indefinite. The reason is claim should be written in a way so that all the ingredients after the comprising open ended transitional phrase need to be addressed or should be any one of them. However, the phrase “and combinations thereof” is written only if this combinations are alternative to addressing individuals which should be “or and chlorine”, in order to address all the individual ingredients if applicants need to delete “and combinations thereof” in order to have all in the sugar particles. 


Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.    The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.    Claims 4, 7-9, 19-24, 29-35, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kannar et al. US 2010/0285186.

10.	Regarding claims 4, 19-21, 31, 33, 37,  Kannar et al. discloses that the polyphenols are present in the sugarcane extract ([0012]) and therefore, it is the highly refined sugar products ([0012]) which is in  the form of sugar crystal ([0026]) which is washed as sugar massecuite ([0131], [0132]). Kannar et al. discloses a method for the manufacture of sugar products (at least in claim 1 of Kannar et al. e.g. “A process”) having sugar particles (at least in [0022], [0023], [0047]-[0049] and [0052]-[0058]) which removes reducing sugar and polyphenol content. The reduction of reducing sugar at the washing step helps to reduce Gl less than 55 ([0137]) with the reducing sugar 0-0.3 g/I00g and PP content 20-45 and sugar particle is 98.5-99.5 sucrose is  (at least in [0039]) to achieve low glycemic Index (Gl). The disclosed range amounts of the 
Kannar et al. has broad disclosure and Kannar et al. discloses that the washing step lowers the PP level and it may still restore the desired final amount of polyphenol ( PP) which may or may not need to supplement PP further (at least in  [0072]) and also at least in [0022], [0023], [0056], [0057] and in [0047]-[0049], step d (i) recites will typically involve adding phytochemical to the carrier and therefore, alternative step d (ii) is without adding phytochemical but is made by adjusting, altering and optimizing the processing step). Therefore, the disclosed method of Kannar et al. meets claim 4.
It is to be noted that Kannar et al. is broad disclosure and Kannar et al. discloses that PP can be adjusted ([0131], [0132] and in [0047]-[0049] e.g. step d(i) is adding PP and step d (ii) is without adding phytochemical) and additional phytochemicals (i.e. PP) may not be needed to add because it depends on many factors including manufacturing process, variety of sugarcane as starting material etc. ([0068], [0072]) and [0028], last three lines). Therefore, it is within the skill of one of ordinary skill in the art to optimize  the process by selecting the starting material, optimizing processing step to perform controlled washing and measuring the PP content during washing step to have the desired amount of PP of the final product.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of polyphenol  in Kannar et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired polyphenol and reducing sugar taste etc.  (In re Boesch, 617 

11.    Regarding claim 7, 8, claim 7 is interpreted as follows:
Claim 7 depends on claim 4. Claim 4 recites “washing massecuite to produce sugar particles”. Claim 4 also recites, “Wherein the sugar particles comprise 20mg/100g to about 45 mg /100 gm polyphenols”. Claim 7 recites, “Massecuite comprises 200-400 mg/100 g polyphenols”. Therefore, the amount of polyphenol as claimed in claim 7 is the polyphenol present prior to washing of Massecuite.
It is to be noted that even if the amount of polyphenols in the massecuite is not explicitly disclosed by Kannar et al., However, as the process of Kannar et al. is similar and the resulting polyphenol content is similar, it is considered that Kannar et al. uses the method using similar ‘massecuite’ with an inherent range amount of PP containing massecuite (as is also evidenced by applicants own specification (at least in Table 4, [0119]).
It is also to be noted that, Kannar et al. discloses that NIR system can evaluate the polyphenol content of the sugarcane or sugar ([0123], [0142]). It is known that bulk sugar crystal is centrifugally collected after molasses ([0006]) and, therefore, it is within the skill of one of ordinary skill in the art to evaluate the amount of polyphenol present in the massecuite prior to washing step in order to have desired residual polyphenol after washing step.


12.    Regarding claim 8, the amount of polyphenols removed from the massecuite during the wash is considered to be within the scope of claim 8 as an inevitable result of performing the process of Kannar et al. (at least in [0052]- [0058]).
It is also to be noted that as the process of Kannar et al. is similar and the resulting polyphenol content is similar, it is considered that Kannar et al. uses the method using similar ‘massecuite’ with an inherent range amount of PP containing massecuite (as is also evidenced by applicants own specification ( at least in Table 4, [0119]) which will restore the disclosed range amount of 25-40 mg PP/100 gm losing 165-380 mg CE/IOOgm as claimed in claim 8.
It is within the skill of one of ordinary skill in the art to evaluate the amounts of polyphenol from the disclosed method of measuring polyphenol NIR ([0122], [0123]) to measure the PP of the massecuite prior to washing step and after washing step using the methods using Folin-Chicalteu method and by comparing with standard curve generated by Catechin as standard sample ([0142]).



14.    Regarding claim 22, Kannar et al. discloses that the polyphenols include apigenin ([0068]).

15.    Regarding claim 23, the disclosed low glycaemic Index (Gl) value less than 55 ([0130], [0137]). Therefore, the prior art value of 50 is the one point within the claimed range value which anticipates claim 23.

16.    Regarding claim 24, the disclosed low moisture 0.37 as disclosed by Kannar et al. (in Fig 33) is the one point, which is within the claimed range value, which anticipates claim 24.

17.	Regarding claim 29, however, Kannar et al. is silent about the specific claim limitation of “wherein a first proportion of the polyphenols are entrained within the sucrose crystals and a second proportion of the polyphenols is distributed on the surfaces of the sucrose crystals’.
This claim limitation can be interpreted, as after washing, the retained amount of polyphenol will be mostly “entrained within the sugar crystals”. After washing the part of the polyphenols on the surface will be washed out. As because, Claim 4 now says 
It is to be noted that the washing reduces the total amount of polyphenols on the surface. Therefore, it is within the skill of one of ordinary skill in the art to optimize the washing step wityh controlled washing so that the amount of polyphenol to be remained on the surface of the sugar crystal. 

18.	Regarding claims 29, 30, Kannar et al. discloses that the polyphenols are present in the sugarcane extract ([0012]) and therefore, it is the highly refined sugar products ([0012]) which is in the form of sugar crystal ([0026]) and the polyphenol is present in an amount of 20-45 mg CE/ l00g ([0039]) after the washing of the sugar massecuite ([0131]-[0132]). However, Kannar et al. also discloses that the washing method may reduce some polyphenol, which can be supplemented with further spraying with standardized dose of phytochemical (i.e. polyphenol) ([0138]).
However, Kannar et al. is silent about the specific claim limitation of “wherein a first proportion of the polyphenols are entrained within the sucrose crystals and a second proportion of the polyphenols is distributed on the surfaces of the sucrose crystals’.
This claim limitation can be interpreted, as after washing, the retained amount of polyphenol will be mostly “entrained within the sugar crystals”. After washing the part of the polyphenols on the surface will be washed out. 
As discussed, it is to be noted that the washing reduces the total amount of polyphenols on the surface. Therefore, it is within the skill of one of ordinary skill in the 
Therefore, it is considered as Result Effective Variable.
Absent showing of unexpected results, the specific amount of 25% to 30% polyphenol entrained within the sucrose crystals with respect to total polyphenol content of the sugar particles is not considered to confer patentability to the claim 30. As the color of the sugar crystal, Gl value, are that can be modified, among others, by optimizing the washing step with controlled washing so that the desired amount of polyphenol will be remained on the surface of the sugar crystal.
Therefore, the precise percent amount on the surface polyphenol content and the percent amount within the sugar crystal with respect to total polyphenol would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of surface polyphenol in Kannar et al.to amounts, including that presently claimed, in order to obtain the desired effect e.g. color and desired degree of reduced Gl value etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).



20.	Regarding claim 34, it is to be noted that claim 34 depends on claim 4 and therefore, as discussed above for claim 4, if outside addition of polyphenol is not needed, then there is no need to send it to refinery which is also understood from the disclosure by Kannar et al. who disclosed that and as discussed above, “may or may not be necessary to add extra phytochemical ([0072]) and if necessary, when less than the desired amount of Polyphenol retained after wash, it is needed to send to facility which includes refinery (i.e. molasses extraction facility) (at least in [0133]).  

21.	Regarding claim 35, claim 35 has 112 issue as described above. However, Kannar et al. has broad disclosure.  Kannar et al. also discloses that the polyphenols are present in the sugarcane extract ([0012]) and therefore, it is the highly refined sugar products ([0012]) which is in the form of sugar crystal ([0026]) and the polyphenol is present in an amount of 20-45 mg CE/ l00g ([0039]) after the washing of the sugar massecuite ([0131 ]-[0132]). However, Kannar et al. also discloses that the washing method may reduce some polyphenol.
As discussed, it is to be noted that the washing reduces the total amount of polyphenols on the surface. Therefore, it is within the skill of one of ordinary skill in the art to optimize the washing step with controlled washing so that the desired amount of polyphenol to be remained on the surface of the sugar crystal.

Absent showing of unexpected results, the specific amount of 50% to 90% of the polyphenols on the outside and 5% to 50% of the polyphenols entrained within the sucrose crystals with respect to total polyphenol content of the sugar particles is not considered to confer patentability to the claim 35. As the color of the sugar crystal, Gl value, are that can be modified, among others, by optimizing the washing step with controlled washing so that the desired amount of polyphenol will be remained on the surface of the sugar crystal.
Therefore, the precise percent amount on the surface polyphenol content and the percent amount within the sugar crystal with respect to total polyphenol would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the proportionate amounts of polyphenols present in the  inside and outside  of the sugar crystals in Kannar et al.to amounts, including that presently claimed, in order to obtain the desired effect e.g. color and desired degree of reduced Gl value etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

22.    Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kannar et al. US 2010/0285186 as applied to claim 4 and further in view of Morano
et al. USPN 5549757.

23.	 Regarding claim 25, Kannar et al. discloses the moisture content is 0.37% (Fig 33).
Kannar et al. also discloses that the flowability and hygroscopicity is largely controlled by moisture content and is made in such a way so that it is not changed ([0138]).
Kannar et al. is however, silent about the claimed amount of moisture 0.2% w/w.
However, it is to be noted that if we consider the disclosure by Kammer et al., Kammer et al. discloses that flowability and hygroscopicity is largely controlled by moisture content and such product may restore the quality even at 0.37% moisture (Fig 33 and [0138] of Kammer et al.). Therefore, it is interpreted as such product restores its flowability characteristics even at lower moisture limit of up to 0.37% moisture content. Morano et al. discloses that the product sucrose crystal (at least in col 3 line 11) can be made free-flowing dry product having low moisture content including about 0.04% which is most commonly used by consumers and industry (at least in col 3 lines 50-52, col 13 lines 18-20,42-43) and moisture content of such products can vary e.g. up to 0.28% also (at least in col 13 linesl 8-20 and col 13 lines 42-43) in order to have preferred moisture content product.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the sugar crystal of Kannar et al. to make desired very low amount of moisture content as desired by the consumer in order to have most commonly used consumer and industry ( col 3 lines 50-53).

The only deficiency of Kannar is that Kannar et al. disclose the use of 0.37% moisture, while the present claims require 0.2%.
It is apparent, however, that the instantly claimed amount of 0.2% moisture and that taught by Kannar et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of 0.37% disclosed by Kannar et al. and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 0.2% moisture disclosed in the present claims is but an obvious variant of the amounts disclosed in Kannar et al, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

 (Additionally), it is also to be noted that for claim 25, it is considered as Result Effective Variable.
.

24.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kannar et al. US 2010/0285186 as applied to claim 4 and further as evidenced by NPL “sugarcane mineral”.

25.	Regarding claim 36, Kannar et al. discloses the amounts of all the ingredients (at least in [0039], [0041]) except iron and phosphate as claimed in claim 36. It is evidenced by NPL sugarcane mineral that sugarcane includes iron (at least in pages 1, 2). It is to be noted that claim 36 has 112 issue and discussed above. It is also to be 
Therefore, it can be addressed using Result Effective Variable logic to achieve the desired mineral composition.
As discussed, it is to be noted that it is within the skill of one of ordinary skill in the art to optimize washing step to retain desired amounts the raw materials, so that it will have restored the desired amount including claimed amount of claim 36.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the proportionate amounts of raw materials to be restored  in the sugar crystals in Kannar et al.to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired nutritional effect and desired degree of reduced Gl value etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to argument


27.	Applicants argued on Page 11, third paragraph:  “Preparation of a low Gl sugar having 20 to 45 mg CE/IOOg polyphenols by the addition of a molasses extract to a standard crystalline raw or mill white sugar (i.e. preparation of the “final’ sugars of Kannar, see, for example paragraph [0133] of Kannar) does not anticipate the proposed claims. In contrast, Applicant’s claims are directed to methods for preparing food grade sugar particles; the methods involve controlling the massecuite wash so that the wash is ceased when the sugar has 20 to 45 mg CE/I00g polyphenols and no polyphenols are either added to or removed from the sugar after the massecuite wash. Applicant’s claims do not encompass methods that achieve particular polyphenol levels by addition of molasses extracts”.
In response, Kannar et al. discloses the ‘massecuite wash” ([0130] e.g. sugar ‘massecuite was wash) and discloses treating the primary sugar product, if required, to achieve a final sugar product having the desired level of specific phytochemicals ([0022]) or alternatively, altering the preparation process in step (a),   if required, to produce a primary sugar product having desired level of specific phytochemical ([0023]). Therefore, these [0022] and [0023] are considered the broad disclosure and discloses both the provisions of supplementation or controlled washing without addition of polyphenol. It is also to be noted that the disclosure of ‘primary sugar product preparation ([0019]) is the preparation of sugar massecuite ([0132]) which is ready to be further processed for the steps of at least in [0022], [0023], [0047] (di and dii) as desired. Kannar et al. also discloses that PP may or may not be supplemented (at least 

28.	Applicants argued in remarks, page 12 that  “Kannar does not disclose the feature as argued in remarks , page 11, last paragraph : “(iv) no polyphenols or reducing sugars are either added to or removed from the sugar particles following the wash", required by amended claim 4, and claim 4 is therefore novel over Kannar for at least this reason”.
In response, the disclosure by Kannar et al. in [0022], [0023] discussed above. Therefore, it is broad disclosure and is interpreted as Kannar et al. discloses that as per requirement, may or may not be added and can be evaluated based on the measurement and discussed in paragraphs  [0052]-[0058], [0072], [0132], [0135]. Kannar et al. also discloses that extracts of sugarcane has polyphenol ([0068], [0069]) and it is treating the extracts with the time to time measurement of polyphenol during the treatment (wash) ([0022], [0023], [0052]-[0057], [0072]) 
Therefore, it is within the skill of one of ordinary skill in the art to optimize the amount of controlled wash in order to restore the amount of polyphenol should be present by measuring the polyphenol content time to time with wash. 


29.	Applicants argued in remarks, page 12, last paragraph that “The term “crystalline raw sugar is not defined in Kannar”. 
In response, examiner does not agree. The reason is, it is to be noted and as discussed above that Kannar et al. discloses that it is sugar crystal and “washed sugar massecuite’ ([0132]) which is phytochemical carrier ([0047] d (ii)). However, even if in [0132], Kannar et al. discloses another embodiment where PP is supplemented to the washed sugar massecuite’, this paragraph is used here to establish that the method is dealing with sugar crystal and washing step to ‘wash sugar massecuite’ is common. 
Therefore, the arguments that the process described in paragraphs [0130] and [0134] of Kannar et al. as argued on page 13 is agreed , however, as discussed above, Kannar et al. is broad and also disclosed in another embodiment that it can be without supplementation also (at least in (at least in  [0072] and also at least in [0022], [0023], [0056], [0057] and in [0047]-[0049], step d (i) recites will typically involve adding 

30.	Applicants argued on page 13 “The process described in paragraphs [0130] to [0134] of Kannar specifies that the “Sugar massecuite was washed in the fugals to a composition below the final range being targeted i.e. low color and low polyphenol levels". As a result, the primary sugar produced by this process has less than 20 mg CE/I00g polyphenols; this process also does not anticipate Applicant’s amended claims”. 
In response, it is to be noted that and as discussed above, the disclosure by Kannar et al. is broad disclosure. Kannar et al. discloses that as per requirement, polyphenols may or may not be added and can be evaluated based on the measurement and discussed in paragraphs [0052]-[0058], [0072]). Therefore, even if in paragraphs [0130] to [0134] of Kannar specifies that the “Sugar massecuite was washed in the fugals to a composition below the final range being targeted i.e. low color and low polyphenol levels, it is one embodiments and the disclosure should be considered as a whole. 
Regarding the argument that “ As a result, the primary sugar produced by this process has less than 20 mg CE/I00g polyphenols; this process also does not anticipate Applicant’s amended claims”, it is to be noted that the arguments and amendments overcome the anticipation rejection. 
Also as discussed in the office action above, it is to be noted that the washing reduces the total amount of polyphenols on the surface. However, it is within the skill of 
Therefore, it is considered as Result Effective Variable.
Absent showing of unexpected results, the specific amount of 25% to 30% polyphenol entrained within the sucrose crystals with respect to total polyphenol content of the sugar particles is not considered to confer patentability to the claim 30. As the color of the sugar crystal, Gl value, are that can be modified, among others, by optimizing the washing step with controlled washing so that the desired amount of polyphenol will be remained on the surface of the sugar crystal.
Therefore, the precise percent amount on the surface polyphenol content and the percent amount within the sugar crystal with respect to total polyphenol would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of surface polyphenol in Kannar et al.to amounts, including that presently claimed, in order to obtain the desired effect e.g. color and desired degree of reduced Gl value etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


In response, it was already discussed above that  Kannar et al. is broad disclosure and Kannar et al. discloses both the options in different embodiments e.g. Kannar et al. discloses that polyphenol may not need to be added i.e. it can be without supplementation (at least in (at least in  [0072] and also at least in [0022], [0023], [0056], [0057] and in [0047]-[0049], step d (i) recites will typically involve adding phytochemical to the carrier and therefore, alternative step d (ii) is without adding phytochemical but is made by adjusting, altering and optimizing the processing step) and may be added ([0134]). 
Therefore, the rejection is maintained. 
 

Conclusion
32. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                               
/DONALD R SPAMER/Primary Examiner, Art Unit 1799